Name: Council Regulation (EEC) No 2230/88 of 19 July 1988 fixing rice prices for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 31 COUNCIL REGULATION (EEC) No 2230 / 88 of 19 July 1988 fixing rice prices for the 1988 / 89 marketing year and the application of the measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below; Whereas , under Article 68 of the Act of Accession of Spain and Portugal , prices in Spain were set at a level differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , these prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment as laid down give the Spanish prices set below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418 / 76 of 21 June 1976 on the common organization of the market in rice ( 1 ), as last amended by Regulation (EEC) No 2229 / 88 ( 2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes account of the policy in respect of rice production , with a view to the uses to which it is put ; Whereas the target price for husked rice must be derived from the intervention price for paddy rice , in accordance with the criteria set out in Article 4 ( 3 ) of Regulation (EEC ) No 1418 / 76 ; Whereas , for the products referred to in this Regulation , the application of the criteria for the fixing of the different prices HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , rice prices shall be as follows : 1 . Community of Ten : ( a ) intervention price , paddy rice : 314,19 ECU per tonne; ( b ) target price , husked rice : 549,85 ECU per tonne . 2 . Spain : ( a ) intervention price , paddy rice : 270,64 ECU per tonne; ( b ) target price , husked rice : 549,85 ECU per tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official' Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (!) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) See page 30 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 14 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 .